 
Exhibit 10.5
 
FORM OF SUBSIDIARY GUARANTEE
 
GUARANTEE dated as of November 26, 2002, in favor of each person who is from
time to time a holder of one or more of any of the (i) 5.95% Series A Senior
Notes due 2005, (ii) 6.43% Series B Senior Notes due 2006 and (iii) 6.71% Series
C Senior Notes due 2007 (together with all notes delivered in substitution or
exchange thereof, the “Notes”), issued by BearingPoint, Inc., a Delaware
Corporation (the “Issuer”), in an initial aggregate principal amount of up to
$220,000,000 pursuant to the several Note Purchase Agreements dated as of
November 26, 2002 (collectively, as amended, modified or supplemented from time
to time, the “Note Purchase Agreement”) among the Issuer and each of the
Purchasers listed in Schedule A to the Note Purchase Agreement.
 
Section 1.  Definitions. Except as otherwise provided herein, terms defined in
the Note Purchase Agreement are used herein as defined therein.
 
Section 2.  The Guarantee.
 
2.01 The Guarantee. The Issuer will use the proceeds from the sale of the Notes
to repay indebtedness and for general corporate purposes of the group of Persons
comprised of the Issuer and its Subsidiaries, and the undersigned (individually,
a “Subsidiary Guarantor,” and collectively, the “Subsidiary Guarantors”) are
Subsidiaries of the Issuer. For such valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Subsidiary Guarantor hereby
jointly and severally guarantees to each holder of a Note (each, a “holder”) (a)
the prompt payment in full when due (whether at stated maturity, by
acceleration, by optional prepayment or otherwise) of the principal of,
Make-Whole Amounts (if any), and interest on the Notes (including, without
limitation, interest determined pursuant to Section 8.8 of the Note Purchase
Agreement and interest on any overdue principal, Make-Whole Amount and, to the
extent permitted by applicable law, on any overdue interest) and all other
amounts from time to time owing by the Issuer under the Note Purchase Agreement
and under the Notes (including, without limitation, costs, expenses and taxes)
and (b) the prompt performance and observance by the Issuer of all covenants,
agreements and conditions on its part to be performed and observed under the
Note Purchase Agreement, in each case strictly in accordance with the terms
thereof (such payment and other obligations being herein collectively called the
“Guaranteed Obligations”). Each Subsidiary Guarantor hereby further agrees that
if the Issuer shall default in the payment of any of the Guaranteed Obligations,
such Subsidiary Guarantor will (x) promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration, by optional
prepayment or otherwise) in accordance with the terms of such extension or
renewal and (y) pay to any holder such amounts, to the extent lawful, as shall
be sufficient to pay the reasonable out-of-pocket costs and expenses of
collection or of otherwise enforcing any of such holder’s rights under the Note
Purchase Agreement to which such holder is a party, including, without
limitation, reasonable counsel fees.





--------------------------------------------------------------------------------

 
All obligations of each Subsidiary Guarantor under this Section 2.01 shall
survive the transfer of any Note.
 
2.02  Obligations Unconditional.  (a) The obligations of each Subsidiary
Guarantor under Section 2.01 constitute a present and continuing guaranty of
payment and not collectibility and are absolute, unconditional and irrevocable,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Issuer under the Note Purchase Agreement, the Notes or
any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 2.02 that the obligations of each
Subsidiary Guarantor hereunder shall be absolute, unconditional and irrevocable,
under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of any Subsidiary Guarantor hereunder
which shall remain absolute, unconditional and irrevocable as described above:
 
(1) any amendment or modification of any provision of the Note Purchase
Agreement, the Notes or any assignment or transfer thereof, including without
limitation the renewal or extension of the time of payment of the Notes or the
granting of time in respect of such payment thereof, or of any furnishing or
acceptance of security or any additional guarantee or any release of any
security or guarantee (including any release of any other Subsidiary Guarantor)
so furnished or accepted for the Notes;
 
(2) any waiver, consent, extension, granting of time, forbearance, indulgence or
other action or inaction under or in respect of the Note Purchase Agreement or
the Notes, or any exercise or non-exercise of any right, remedy or power in
respect hereof or thereof;
 
(3) any bankruptcy, receivership, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Issuer or any other Person or the properties or creditors of any of them;
 
(4) the occurrence of any Default or Event of Default under, or any invalidity
or any unenforceability of, or any misrepresentation, irregularity or other
defect in, the Note Purchase Agreement, the Notes or any other agreement;
 
(5) any transfer of any assets to or from the Issuer, including without
limitation any transfer or purported transfer to the Issuer from any Person, any
invalidity, illegality of, or inability to enforce, any such transfer or
purported transfer, any consolidation or merger of the Issuer with or into any
Person, any change in the ownership of any shares of capital stock of the
Issuer, or any change whatsoever in the objects, capital structure, constitution
or business of the Issuer;



2



--------------------------------------------------------------------------------

(6) any default, failure or delay, willful or otherwise, on the part of the
Issuer or any other Person to perform or comply with, or the impossibility or
illegality of performance by the Issuer or any other Person of, any term of the
Note Purchase Agreement, the Notes or any other agreement;
 
(7) any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, the Issuer or any other Person for any reason
whatsoever, including without limitation any suit or action in any way attacking
or involving any issue, matter or thing in respect of the Note Purchase
Agreement, the Notes or any other agreement;
 
(8) any lack or limitation of status or of power, incapacity or disability of
the Issuer or any trustee or agent thereof; or
 
(9) any other thing, event, happening, matter, circumstance or condition
whatsoever, not in any way limited to the foregoing.
 
(b) Each Subsidiary Guarantor hereby unconditionally waives diligence,
presentment, demand of payment, protest and all notices whatsoever and any
requirement that any holder exhaust any right, power or remedy against the
Issuer under the Note Purchase Agreement to which such holder is a party or the
Notes or any other agreement or instrument referred to herein or therein, or
against any other Subsidiary Guarantor, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations.
 
(c) In the event that any Subsidiary Guarantor shall at any time pay any amount
on account of the Guaranteed Obligations or take any other action in performance
of its obligations hereunder, such Subsidiary Guarantor shall not exercise any
subrogation or other rights hereunder or under the Notes and such Subsidiary
Guarantor hereby waives all rights it may have to exercise any such subrogation
or other rights, and all other remedies that it may have against the Issuer, in
respect of any payment made hereunder unless and until the Guaranteed
Obligations shall have been paid in full. If any amount shall be paid to any
Subsidiary Guarantor on account of any such subrogation rights or other remedy,
notwithstanding the waiver thereof, such amount shall be received in trust for
the benefit of the holders and shall forthwith be paid to the holders to be
credited and applied upon the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof. Each Subsidiary Guarantor agrees
that its obligations under this Guarantee shall be automatically reinstated if
and to the extent that for any reason any payment (including payment in full) by
or on behalf of the Issuer is rescinded or must be otherwise restored by any
holder, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise, all as though such amount had not been paid.
 
The guarantee in this Section 2 is a continuing guarantee and shall apply to the
Guaranteed Obligations whenever arising. Each default in the payment or
performance of any of the Guaranteed Obligations shall give rise to a separate
claim and cause of action hereunder, and



3



--------------------------------------------------------------------------------

separate claims or suits may be made and brought, as the case may be, hereunder
as each such default occurs.
 
If an event permitting the acceleration of the maturity of the principal amount
of the Notes shall at any time have occurred and be continuing, and such
acceleration (and the effect thereof on the Guaranteed Obligations) shall at
such time be prevented by reason of the pendency against the Issuer or any other
Person of a case or proceeding under a bankruptcy or insolvency law, each
Subsidiary Guarantor agrees that, for purposes of this Guarantee and its
obligations hereunder, the maturity of the principal amount of the Notes shall
be deemed to have been accelerated (with a corresponding effect on the
Guaranteed Obligations) with the same effect as if the holders had accelerated
the same in accordance with the terms of the Note Purchase Agreement, and such
Subsidiary Guarantor shall forthwith pay such principal amount, any interest
thereon, any Make-Whole Amount, and any other amounts guaranteed hereunder
without further notice or demand.
 
Section 3.  Representations and Warranties.  Each Subsidiary Guarantor
represents and warrants to the Holders that:
 
3.01  Organization; Power and Authority.  Such Subsidiary Guarantor is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified and is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Such Subsidiary Guarantor has the corporate or
other requisite power and authority to execute and deliver this Guarantee and to
perform the provisions hereof.
 
3.02  Authorization, etc.  This Guarantee has been duly authorized by all
necessary action on the part of such Subsidiary Guarantor, and this Guarantee
constitutes a legal, valid and binding obligation of such Subsidiary Guarantor
enforceable against such Subsidiary Guarantor in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
3.03  Compliance with Laws, Other Instruments, etc.  The execution, delivery and
performance by such Subsidiary Guarantor of this Guarantee will not (i)
contravene, result in any breach of, or constitute a default under, or result in
the creation of any Lien in respect of any property of such Subsidiary Guarantor
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or by-laws or other organizational document,
or any other agreement or instrument to which such Subsidiary Guarantor is bound
or by which such Subsidiary Guarantor or any of its properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Subsidiary Guarantor or



4



--------------------------------------------------------------------------------

(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to such Subsidiary Guarantor.
 
3.04  Governmental Authorizations, etc.  No consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by such
Subsidiary Guarantor of this Guarantee.
 
3.05.  Solvency.  Upon the execution and delivery hereof, such Subsidiary
Guarantor will be solvent, will be able to pay its debts as they mature and will
have capital sufficient to carry on its business.
 
3.06.  Ranking.  All liabilities of each Subsidiary Guarantor under this
Guarantee constitute direct, unconditional and general obligations of such
Subsidiary Guarantor and rank in right of payment either pari passu or senior to
all other Indebtedness of such Subsidiary Guarantor, except for such
Indebtedness which is preferred as a result of being secured (but then only to
the extent of such security).
 
Section 4.  Miscellaneous.
 
4.01  Amendments, Etc.  This Guarantee may be amended, and the observance of any
term hereof may be waived (either retroactively or prospectively), with (and
only with) the written consent of the Subsidiary Guarantors and the Required
Holders, except that no such amendment or waiver may, without the written
consent of each holder affected thereby, amend any of Section 2.01, 2.02 or this
Section 4.01.
 
4.02  Notices.  All notices and communications provided for hereunder shall be
in writing and sent as provided in Section 18 of the Note Purchase Agreement (i)
if to any holder, to the address specified for such holder in the Note Purchase
Agreement to which such holder is a party and (ii) if to any Subsidiary
Guarantor, to the address for such Subsidiary Guarantor set forth on the
signature pages hereof.
 
4.03  Release.  Upon any notice by the Issuer to each holder in respect of any
Subsidiary Guarantor as provided in, and satisfying the requirements of, Section
9.6(c) of the Note Purchase Agreement, such Subsidiary Guarantor shall be
released from its obligations under this Guarantee.
 
4.04  Successors and Assigns.  All covenants and other agreements of each
Subsidiary Guarantor in this Guarantee shall bind its successors and assigns and
shall inure to the benefit of the holders and their respective successors and
assigns.
 
4.05  Severability.  Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such



5



--------------------------------------------------------------------------------

prohibition or unenforceability in any jurisdiction shall (to the full extent
permitted by law) not invalidate or render unenforceable such provision in any
other jurisdiction.
 
4.06  Construction.  Each agreement contained herein shall be construed (absent
express provision to the contrary) as being independent of each other agreement
contained herein, so that compliance with any one agreement shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other agreement. Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
 
4.07  Expenses.  Each Subsidiary Guarantor shall indemnify each holder on demand
in respect of all costs and expenses (including reasonable legal fees) incurred
by it in connection with the enforcement of this Guarantee or the preservation
of the rights of such holder as a result of any breach by such Subsidiary
Guarantor of its obligations hereunder.
 
4.08  Governing Law.  This Guarantee shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of such State that
would require the application of the laws of a jurisdiction other than such
State.
 
4.09  Counterparts; Additional Parties.  This Guarantee may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, and each such counterpart shall be deemed to be an original but
all such counterparts shall together constitute one and the same Guarantee. At
any time after the date of this Guarantee, one or more additional persons or
entities may become parties hereto by executing and delivering to the holders a
counterpart of this Guarantee. Immediately upon such execution and delivery (and
without any further action), each such additional person or entity will become a
party to, and will be bound by all of the terms of, this Guarantee.



6



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Guarantee has been duly executed by the Subsidiary
Guarantors as of the day and year first above written.
 
[NAME OF SUBSIDIARY GUARANTOR]
 
By             

--------------------------------------------------------------------------------

Title:
Address:
 
[NAME OF SUBSIDIARY GUARANTOR]
 
By             

--------------------------------------------------------------------------------

Title:
Address:



7